DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 10/12/2022 is acknowledged.
Claim13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0351364; hereinafter Kim).
Regarding claim 11: 
Kim discloses a device (see Fig. 1, 2A-2C), comprising: 
a biometric sensor (see Fig. 2A-2C; sensor array 300; also see paragraph [0081]); and 
a self-light emitting device disposed under the biometric sensor and configured to be operated in associated with a biometric feature of a user, wherein light is generated by the self-light emitting device toward the user through the biometric sensor (see Figs. 1 2A-2C and 21).
Regarding claim 12: 
Kim discloses the device of Claim 11, wherein the biometric sensor is a touch-mode biometric sensor (see paragraph [0081]).
Regarding claim 19: 
Kim discloses the device of Claim 11, wherein the biometric sensor comprises a transparent substrate and a plurality of sensing electrodes formed in an array on the transparent substrate (see paragraph 163).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee et al. (US 2016/0239701; hereinafter Lee).
Regarding claim 1: 
Kim discloses a device, comprising: 
a touch-mode biometric sensor having a first side facing toward a user and a second side opposite to the first side (see Figs. 1, 2A, 2B and 2C; the sensor array includes a touch-mode biometric sensor; also see paragraph [0081]); and 
a display arranged under the touch-mode biometric sensor and adjacent to the second side and configured to display an image in response to a sensing result of the touch-mode biometric sensor (see Figs. 1 and 2A, 2B and 2C; the display 230 is under the sensor array 240; also see paragraph 189; the display panel is capable of displaying an image in response to the touch/fingerprint input). 
Kim not disclose the image is associated with a biometric feature of the user. 
In the same field of endeavor, Lee discloses a device, comprising: 
a display configured to display an image in response to a sensing result, associated with a biometric feature of the user, of the touch-mode biometric sensor (see Figs. 6A-6E and paragraph [0130]). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the device of Kim such that the display is configured to display an image in response to a sensing result, associated with a biometric feature of the user, of the touch-mode biometric sensor as taught by Lee.  One of ordinary skill in the art would have been motivated to do to this because visual feedback of the fingerprint image can be displayed to the user to guide the user during the fingerprint registration process (see Lee, paragraphs [0005]-[0006]). 
Regarding claim 2: 
Kim and Lee disclose all the features in claim 1.  Kim further discloses the device, wherein the touch-mode biometric sensor is a fingerprint sensor (see paragraphs [0076] and [0081]).
Regarding claim 7: 
Kim and Lee disclose all the features in claim 1.  Kim further discloses the device, wherein the touch-mode biometric sensor fully overlaps the display (see Fig. 21). 
Regarding claim 8: 
Kim and Lee disclose all the features in claim 1.  Kim further discloses the device, further comprising a cover plate arranged over the touch-mode biometric sensor and configured to contact a stimulus source during a touch event (see Figs. 1 and 21; cover window 260 or 540).
Claim(s) 3, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee as applied to claim 1 or 8 above, and further in view of Kurasawa et al. (US 2020/0226347; hereinafter Kurasawa).
Regarding claim 3: 
Kim and Lee disclose all the features in claim 1.  Kim and Lee do not disclose the device, wherein the touch-mode biometric sensor includes a substrate made of silicon oxide.
In the same field of endeavor, Kurasawa discloses a device, wherein the touch-mode biometric sensor includes a substrate made of silicon oxide (see paragraph [0085]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the device of Kim in view of Lee such that the touch-mode biometric sensor includes a substrate made of silicon oxide as taught by Kurasawa.  One of ordinary skill in the art would have been motivated to do this because substrate made of silicon oxide increases the translucency of the fingerprint detection region (see Kurasawa, paragraph [0097]). 
Regarding claim 4: 
Kim, Lee, and Kurasawa disclose all the features in claim 3.  Kurasawa further discloses the device, wherein the substrate is transparent to light emitted by the display (see paragraphs [0046], [0085] and [0097]). 
The motivation to combine Kim, Lee, and Kurasawa is provided above in claim 3. 
Regarding claim 9: 
Kim and Lee disclose all the features in claim 8.  However, Kim and Lee do not disclose the device, further comprising a circuit board laterally surrounding and electrically connected to the touch-mode biometric sensor. 
In the same field of endeavor, Kurasawa discloses a device comprising a circuit board laterally surrounding and electrically connected to the touch-mode biometric sensor (see Figs. 2-3; circuit board 101 laterally surrounding and electrically connected to the touch-mode biometric sensor 10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the device of Kim in view Lee to further comprise a circuit board laterally surrounding and electrically connected to the touch-mode biometric sensor as taught by Kurasawa. One of ordinary skill in the art would have been motivated to do this because border can be provided surrounding the touch-mode biometric sensor.  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee as applied to claim 1 above, and further in view of Chou et al. (US 2004/0222802; hereinafter Chou). 
Regarding claim 5: 
Kim and Lee disclose all the features in claim 1. Kim and Lee do not disclose the device, further comprising a protective layer in a mesh pattern around the first side.
In the same field of endeavor, Chou discloses a device, comprising a protective layer in a mesh pattern around the first side (see Fig. 2; protective layer 111 includes metal mesh 113; also see paragraph [0009]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the device of Kim in view of Lee such that the device further comprising a protective layer in a mesh pattern around the first side as taught by Chou. One of ordinary skill in the art would have been motivated to do this because the mesh pattern protects damages from ESD (see paragraph [0009]). 
Regarding claim 6: 
Kim, Lee, and Chou disclose all the features in claim 5.  Chou further discloses the device, wherein the protective layer is electrically conductive (see paragraph [0009]; the metal mesh is made of tungsten, which is electrically conductive material). 
The motivation to combine the references are provided above in claim 5. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee and Kurasawa as applied to claim 10 above, and further in view of Pi et al. (US 2017/0032169; hereinafter Pi). 
Regarding claim 10: 
Kim, Lee, and Kurasawa disclose all the features in claim 9.  Kim, Lee, and Kurasawa do not disclose the device, further comprising a frame disposed on the circuit board and configured to conduct an electric current associated with the touch event to a finger of the user.
In the same field of endeavor, Pi discloses a device, comprising a frame disposed on the circuit board and configured to conduct an electric current associated with the touch event to a finger of the user (see Fig. 1A; the metal ring 108 is a frame connecting to the circuit board 102 and configured to conduct an electric current associated with the touch event; see paragraph [0041]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the device of Kim in view of Lee and Kurasawa to include a frame disposed on the circuit board and configured to conduct an electric current associated with the touch event to a finger of the user as taught by Pi. One of ordinary skill in the art would have been motivated to do this because initiation signal of a touch can be realized (see Pi, paragraph 50). 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang et al. (US 2020/0006610).
Regarding claim 14: 
Kim discloses all the features in claim 11. Kim further discloses the device, wherein the biometric sensor and the self-light emitting device are stacked along a first direction (see Figs. 2A-2C and 21). However, Kim does not disclose the device further comprising a conductive pillar extending along the first direction and electrically connected to the biometric sensor. 
In the same field of endeavor, Wang discloses a device comprising a conductive pillar extending along the first direction and electrically connect to a circuit board (see Fig. 1 and paragraph [0035]). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Kim and Wang to realize a conductive pillar extending along the first direction and electrically connected to the biometric sensor.  The combination would have yielded a predictable result of connecting the upper and lower circuit boards more efficiently.  
Claim(s) 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang as applied to claim 14, and further in view of Kurasawa et al. (US 2020/0226347; hereinafter Kurasawa).
Regarding claim 15: 
Kim and Wang disclose all the features in claim 14.  Kim further disclose the device, comprising a first circuit board electrically connected to the biometric sensor (see Fig. 21 and paragraph [0190]); and
a second circuit board is disposed under the self-emitting device and electrically connected to the biometric sensor through the first circuit board (see Fig. 21; the display 510 is inherently connected to the sensor array layer through the first circuit board 533). 
	In addition, Wang discloses wherein the first circuit board and the second circuit board are secured by the conductive pillar (see Fig. 1; conductive pillar 400 connecting the upper circuit board and lower circuit board). 
Kim and Wang does not disclose the device further comprising: 
a first circuit board laterally surrounding the biometric sensor; 
In the same field of endeavor, Kurasawa discloses a device comprising a first circuit board laterally surrounding and electrically connected to the touch-mode biometric sensor (see Figs. 2-3; circuit board 101 laterally surrounding and electrically connected to the touch-mode biometric sensor 10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the device of Kim in view Wang to further comprise a first circuit board laterally surrounding and electrically connected to the touch-mode biometric sensor as taught by Kurasawa. One of ordinary skill in the art would have been motivated to do this because border can be provided surrounding the touch-mode biometric sensor.  
Regarding claim 16: 
Kim, Wang and Kurasawa disclose all the features in claim 15.  Wang further discloses the device, wherein the second circuit board comprises an electronic device configured to transmit an electric signal to the user through the conductive pillar (see Fig. 1 and paragraph [0035]; the conductive connector 400 is providing an electric communication between the upper and lower circuit board).
The motivation to combine Kim and Wang is provided above in claim 14. 
Regarding claim 18: 
Kim, Wang, and Kurasawa disclose all the features in claim 15.  Kim further discloses the device, further comprising a bus electrically coupling the biometric sensor to the second circuit board (see Fig. 21 and paragraph [0213]; the display is capable of displaying an image in respond to the fingerprint detection; therefore, the flexible circuit board 333 (i.e., a bus) is inherently electrically connecting the sensor array to the second circuit board (i.e., the display panel)). 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang and Kurasawa as applied to claim 16, and further in view of Pi. 
Regarding claim 17: 
Kim, Wang, and Kurasawa disclose all the features in claim 16. However, Kim, Wang and Kurasawa do not disclose the device, wherein the first circuit board comprises a conductive layer exposed to the user, wherein the electric signal is transmitted to the user through the conductive layer during a touch event.
In the same field of endeavor, Pi discloses a device, wherein the first circuit board comprises a conductive layer exposed to the user, wherein the electric signal is transmitted to the user through the conductive layer during a touch event (see Fig. 1; metal ring 108 is a conductive layer; also see paragraph [0041; the metal ring 108 is used to serve as sensing or signal electrode).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the device of Kim in view of Wang and Kurasawa to include the first circuit board comprises a conductive layer exposed to the user, wherein the electric signal is transmitted to the user through the conductive layer during a touch event as taught by Pi. One of ordinary skill in the art would have been motivated to do this because initiation signal of a touch can be realized (see Pi, paragraph 50).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kurasawa.
Regarding claim 20: 
Kim discloses all the features in claim 11.  Kim does not disclose the device of Claim 11, further comprising an optically clear adhesive layer between the biometric sensor and the self-light emitting device.
In the same field of endeavor, Kurasawa discloses a device comprising an optically clear adhesive layer between the biometric sensor and the self-light emitting device (see Fig. 2 and paragraph [0044]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the device of Kim to further include an optically clear adhesive layer between the biometric sensor and the self-light emitting device as taught by Kurasawa. One of ordinary skill in the art would have been motivated to do this because image from the display panel can pass through undisturbed through the optically clear adhesive layer; hence, high quality fingerprint display device can be realized. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2017/0316249) discloses an on-screen fingerprint sensor that is deposed on top of a display panel. 
Ishizaki et al. (US 2014/0168152) discloses a display device with touch detection function that includes a conductive material connecting the touch sensor layer with the display layer. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625